Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 8; claim 1 expresses that the column uses (“using”, line 5) the phase, while claim 8 expresses that the column comprises (“comprising”, line 11) the phase.  The two statements are confusing, as such is inconsistent in regard to the column.  Consider that as the disclosure is directed to only one column, there can be only one definition for that one column.  Does the claimed column use the phase (and thus, claim 8 is in error), or does the column comprise the phase (and thus claim 1 is in error)?
As to claim 8, “a seawater an outlet” (lines 3-4) is confusing, as different readers would associate different meanings to the same phase.  What limitation does Applicant’s associate with phrase?
As to claim 13, how is a system limited such that it includes a step of “eluting” (verb)?  Note that the system claim 1 is merely “operational” (line 4 from last, claim 8) to elute.  This claim is improperly mixing apparatus and method limitations.  A claim may be one “or” the other.





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Unnerstall et al ‘061 (1449) teaches a chromatography column that concentrates a sample, including the method of obtaining the sample (seawater, Para 40); injecting the sample into an analysis system that includes a chromatograph column 204; and determining elements/purity of the sample.  Sample is drawn from a source, and passed into a loop (reservoir) by use of a pump, and finally is sent to the column.  However, the method does not suggest utilizing deionized water and acetonitrile to elute glutaraldehyde biocide in the column for determining concentration (without a derivatization agent) as called for in Applicant’s claims 1 and 17.  Note was  made of the benefit cited on Paragraphs 4 and 5 of the Applicant’s Publication ‘089.      
WUXI ‘707 (1449) teaches testing water for glutaraldehyde by means of chromatography.  The test includes obtaining a sample of water; mixing the sample with acetonitrile and 2,4-dinitrophenylhydrazine to obtain a derivative sample (Para 14); passing the derivative sample into the chromatograph to subsequently determine the concentration of glutaraldehyde in the water.  Acetonitrile and pure water were used as the mobile phase (Para 61).  The test is for “drinking water detection” (Para 2).  The Reference mentions that glutaraidehyde is related to oil field water injection bactericide (Para 4).  The material eluted is that of a “target compound” (Para 61).  However, WUXI’s method does not suggest utilizing deionized water and acetonitrile to elute glutaraldehyde biocide in the column for determining concentration (without a derivatization agent) as called for in Applicant’s claims 1,8 and 17.  Neither the “target compound” (line 3, col. 61) nor “product” (last line, Para 63) is is “glutaraldehyde”.  Also, WUXI does not suggest how the method/system may otherwise be “operational” without the derivatization agent (i.e. “acetonitrile” and/or “2,4-dinitrophenylhydrazine” (Abstract) as called for in Applicant’s claim 8.  Note was  made of the benefit cited on Paragraphs 4 and 5 of the Applicant’s Publication ‘089.        

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 5720-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861